DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 10/21/2021.
Claims 1-14 have been amended.
Claims 1-14 remain pending and have been considered below.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Christopher Boehm (Reg. #41,624) on 1/25/2022.
Claim 10 is amended as follows:

Claim 10. (Currently Amended) A non-transitory computer readable storage medium which stores a computer program, wherein the steps of the method for code execution according to claim 1 are implemented when a processor executes the computer program.

Examiner’s Statement of Reasons for Allowance
Claims 1-14 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1 and 6.
Applicant’s response filed 10/21/2021 with respect to claims 1 and 6 has been fully considered and the arguments are persuasive. Pages 7-13 of the applicant's response are helpful in clarifying the record of the prosecution by clearly distinguishing the differences between the claimed invention and the prior arts.
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach:
“judging, during execution of a target code, whether there is a preset parallel processing identifier in a current code statement to be executed; distributing a task to be processed indicated by the current code statement to be executed to a preset grid computing system for multi-thread parallel processing if the parallel processing identifier is in the current code statement to be executed, wherein the grid computing system comprises more than two compute nodes; and determining a next code statement after the current code statement to be executed as a new current code statement to be executed, then returning to execute the step of judging whether there is a preset parallel processing identifier in a current code statement to be executed until execution of the target code is completed”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191